Citation Nr: 0305424	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-02 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for status post C5-6 
anterior fusion with degenerative disc disease and muscular 
strain of the cervical spine, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel 
INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1981 and from November 1982 to July 1999.  His claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

At an April 2002 hearing, the veteran appears to have raised 
the issue of entitlement to service connection for a throat 
condition.  The Board notes that the RO, in a March 2001 
rating decision, denied service connection for a throat 
condition.  Therefore, it appears as though the veteran is 
attempting to reopen his claim for service connection for a 
throat condition on the basis of new and material evidence.  
Accordingly, the Board refers this matter back to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran's status post C5-6 anterior fusion with 
degenerative disc disease and muscular strain of the cervical 
spine is manifested by no more than slight limitation of 
motion due to occasional pain, no impairment of motor and 
sensory functioning involving either upper extremity, deep 
tendon reflexes of 2+, and no significant neurological 
findings.

3.  The veteran experiences numbness and tingling of the 4th 
and 5th fingers on the left hand due to his service-connected 
status post left ulnar nerve transposition, which is not 
currently before the Board for review.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
status post C5-6 anterior fusion with degenerative disc 
disease and muscular strain of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5293 (2002), as amended by 67 Fed. Reg. 
54345-54349 (August 22, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an evaluation in excess of 10 percent 
for his service-connected status post C5-6 anterior fusion 
with degenerative disc disease and muscular strain of the 
cervical spine (cervical spine disability).  In the interest 
of clarity, the Board will initially discuss whether this 
issue has been properly developed for appellate purposes.  
The Board will then address the issue on appeal, providing 
relevant VA law and regulations and an analysis of the issue 
on appeal.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R.      § 
3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The veteran's cervical spine disability was examined by VA in 
March 1999, June 2000 and August 2001, which included range-
of-motion testing, radiological examination and neurological 
testing.   In addition, there does not appear to be any 
outstanding medical records that are relevant to this appeal.  
The RO obtained some VA outpatient treatment records, some of 
which pertain to the veteran's cervical spine disability.  At 
an April 2002 hearing held before the undersigned member of 
the Board, the veteran indicated that he had additional 
medical records in his possession that he intended to submit.  
Additional service medical records were added to the record. 

The Board further observes that the discussions in the rating 
decision of August 2000, the statement of the case issued in 
March 2001, the supplemental statement of the case issued in 
February 2002, as well as various letters by the RO, have 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  In a February 2002 
letter, the RO notified the veteran of the evidence, if any, 
he was expected to obtain and which evidence, if any, VA 
would obtain.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  The letter also explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The RO also informed 
the veteran that he could contact that office by telephone if 
he had any questions or needed assistance with his claim.  

In a December 2002 letter, the Board notified the veteran and 
his representative that, effective September 23, 2002, 
substantive changes were made to the schedular criteria for 
evaluating intervertebral disc syndrome under Diagnostic Code 
(DC) 5293.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  
The Board also notified the veteran of the VCAA.  The veteran 
and his representative were given an opportunity to respond 
and advised that if they did not respond in 60 days the Board 
would decide the case on the basis of the information and 
evidence of record.  No reply has been made.  

The Board thus concludes that the veteran has been notified 
of the evidence and information necessary to substantiate his 
claim and has been notified of VA's efforts to assist him.  
See Quartuccio, supra.  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  
Therefore, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  Disposition of the veteran's claim at the 
present time is appropriate.

II.  Discussion

The veteran's service medical records show that he underwent 
cervical fusions and grafting of C5-6 in April 1997 and 
November 1997.  As a result, in a November 1999 rating 
decision, the RO granted service connection for status post 
C5-6 anterior fusion with degenerative disc disease and 
muscular strain of the cervical spine, and assigned a 10 
percent evaluation.  The veteran now claims that this 
disability warrants an evaluation in excess of 10 percent.  
For the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim. 

Before discussing the issue on appeal, the Board notes that 
service connection has also been established for status post 
left ulnar nerve transposition with numbness and tingling in 
the 4th and 5th fingers.  Therefore, as numbness and tingling 
in the 4th and 5th fingers on the left hand has been 
attributed to a disability that is not in appellate status, 
the Board will not consider this symptom in evaluating the 
veteran's cervical spine disability.  See Mittleider v. West, 
11 Vet. App. 181 (1998) 

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran's cervical spine disability is currently 
evaluated as 10 percent disabling under DC 5293.  The Board 
notes, however, that substantive changes were made to the 
schedular criteria for evaluating intervertebral disc 
syndrome under DC 5293, effective September 23, 2002.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002).  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Therefore, the Board must evaluate the veteran's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  However, VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

The prior version of DC 5293 provides a 10 percent evaluation 
for mild intervertebral disc syndrome; a 20 percent 
evaluation for moderate intervertebral disc syndrome with 
recurring attacks; a 40 percent evaluation for severe 
intervertebral disc syndrome, featuring recurring attacks 
with intermittent relief; and a 60 percent evaluation for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293.

Under the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5293, as amended by 67 Fed. Reg. 54345-54349 
(August 22, 2002).  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.  Note (1).  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  Note (2).  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id.  Note (3).

As part of the review of the applicable schedular criteria, 
VA is required to consider whether an increased rating could 
be assigned on the basis of functional loss due to pain 
and/or weakness, to the extent that any such symptoms are 
supported by adequate pathology.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995); 
see also, VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998) 
(stating that 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under Diagnostic Code 5293).  
Functional loss may be due to "pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant" and that a joint "which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  To 
determine the factors causing disability of the joints, 
inquiry must be directed toward, inter alia, "[p]ain on 
movement."  38 C.F.R. § 4.45(f).  Thus, pain on use is as 
important in rating a back disability as is limitation of 
motion, because "functional loss caused by either factor 
should be compensated at the same rate.  Hence, under the 
regulations, any functional loss due to pain is to be rated 
at the same level as the functional loss where flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).

B.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the veteran's 
cervical spine disability, as no significant neurological 
involvement has been identified.  When examined by VA in 
March 1999, a neurological examination was grossly intact.  A 
VA neurological examination in June 2000 revealed good motor 
and sensory functioning in both upper extremities.  Deep 
tendon reflexes were 2+ and symmetrical, and Babinski's were 
absent.  X-rays of the cervical spine showed the previous 
interbody fusion involving C5-6, with normal prevertebral 
soft tissues and otherwise well-maintained disc spaces.   The 
diagnosis was degenerative disk disease of the cervical spine 
with moderate functional loss.   

Similar findings were shown during an August 2001 VA 
examination, at which time motor function was within normal 
limits, power was 5/5, and reflexes were 2+ and equal at the 
biceps, triceps and brachioradialis on the right.  
Unfortunately, the veteran's left arm was unable to be tested 
due to a cast on his left forearm from a recent fracture.  
Decreased sensation was noted along the left ulnar nerve 
distribution of the 4th and 5th digits of the left hand 
secondary to an ulnar nerve release of the left elbow.  The 
examiner concluded with diagnoses of (1) status post C5-6 
anterior fusion secondary to degenerative disk disease, (2) 
status post posterior C5-6 decompression with wiring and 
drain tube placement, (3) status post bone graft of the 
cervical spine, (4) muscular strain along with symptoms 
suggestive of intermittent cervical radiculopathy, and (5) 
status post left ulnar nerve decompression with intermittent 
radiculopathy in the left ulnar nerve distribution.  

The Board also reviewed VA outpatient treatment reports dated 
from 2000 to 2001, some of which refer to the veteran's 
cervical spine disability.  These records show, in essence, 
that the veteran was seen on several occasions for pain in 
his cervical spine and shoulders.  When seen in March 2000, 
it was noted that the veteran experienced neck pain since his 
surgeries but that strength in his right arm had improved.  

At his April 2002 hearing, the veteran testified that he 
experienced numbness in his right arm prior to the 1997 
surgeries, but that this problem had been significantly 
reduced since those surgeries.  The veteran also described 
mild pain and stiffness in his neck approximately four to 
five times a week.  He testified that he would occasionally 
have to lay down to take pressure off his neck, but did not 
describe being incapacitated because of neck pain. 

Based on these findings, it is evident that an evaluation 
higher than 10 percent is not warranted for the veteran's 
cervical spine disability under DC 5293.  There is no 
evidence that the veteran suffers from more than mild 
intervertebral disc syndrome under the prior version of DC 
5293.  The only objective neurological findings involved 
decreased sensation along the left ulnar nerve distribution 
of the 4th and 5th digits of the left hand secondary to an 
ulnar nerve release of the left elbow.  However, as these 
symptoms have been attributed to the veteran's service-
connected status post left ulnar nerve transposition, the 
Board will not consider them in evaluating the veteran's 
cervical spine disability.  See Mittleider, supra.  The Board 
emphasizes that no other neurological findings were 
objectively shown, as the examination reports discussed above 
noted that deep tendon reflexes were 2+ and symmetrical, that 
Babinski's were absent, and that both upper extremities 
exhibited good motor and sensory functioning.  Thus, no 
evidence shows that the veteran suffers from more than mild 
intervertebral disc syndrome as described under DC 5293. 

The Board also finds that the revised criteria under DC 5293 
are not more favorable to the veteran's claim.  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  First, the Board notes 
that there is no objective evidence, nor has the veteran 
alleged, that his service-connected cervical spine disability 
has resulted in incapacitating episodes.  Although the 
veteran testified that he would occasionally lay down to take 
pressure off his neck, there is no evidence of acute signs 
and symptoms due to intervertebral disc syndrome which has 
required bed rest and treatment prescribed by a physician.  
DC 5293 Note (1).  Secondly, the evidence does not show that 
the orthopedic and neurologic manifestations of the veteran's 
cervical spine disability would result in a combined rating 
greater than 10 percent, in as much as no significant 
objective neurological findings have been shown.  
Accordingly, an evaluation in excess of 10 percent for the 
veteran's service-connected cervical spine disability is not 
warranted under the revised criteria of DC 5293.  

The Board has considered other diagnostic criteria in this 
case.  However, there is no evidence of a vertebral fracture 
(DC 5285), ankylosis (DC 5289), or more than slight 
limitation of motion of the cervical spine (DC 5290).  See 38 
C.F.R. §§ 4.71a, DCs 5285, 5289 and 5290 (2002).  The Board 
notes that there is simply no radiological evidence of 
demonstrable deformity of a vertebral body due to vertebral 
fracture of the cervical spine.  In addition, range-of-motion 
testing of the cervical spine in March 1999 revealed 20 
degrees of flexion, 45 degrees of rotation in both 
directions, 20 degrees of lateral flexion in both directions, 
all of which were done without difficulty.  Range-of-motion 
testing in June 2000 revealed 62 degrees of flexion, 51 
degrees of extension, 67 degrees of rotation to the right, 68 
degrees of rotation to the left, 40 degree of lateral flexion 
to the right, and 42 of lateral flexion to the left.  
Finally, when examined in August 2001, it was noted that 
range of motion of the cervical spine was intact, with 65 
degrees of flexion, 50 degrees of extension, 40 degree of 
lateral flexion in both directions, and 80 degrees of 
rotation in both directions.  The examiner noted that while 
there was additional loss of motion due to pain, with no 
evidence of weakness, fatigue or incoordination.  Under these 
circumstances, an evaluation in excess of 10 percent is not 
warranted under DC 5290.  

For these reasons the Board also finds that an evaluation in 
excess of 10 percent is not warranted on the basis of 
functional loss due to pain and/or weakness, to the extent 
that any such symptoms are supported by adequate pathology.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The 
veteran described cervical pain when examined in March 1999, 
June 2000, and August 2001, as well as at his April 2001 
hearing.  However, findings from VA examinations revealed no 
more than mild limitation of motion of the cervical spine and 
essentially normal range of motion findings on the two most 
recent VA examination.  Although the June 2000 examiner also 
opined that the veteran had "moderate" functional loss, the 
actual findings on that examination do not support such a 
conclusion.  The only significant objective finding with 
respect to the veteran's cervical spine at that time was some 
right neck muscle spasm.  Range of motion was essentially 
within normal limits albeit some slightly decreased flexion 
was shown and neurological examination at that time revealed 
good motor and sensory function of the upper extremities with 
2+ and symmetrical deep tendon reflexes as well as absent 
Babinski sign.  Further, range of motion on most recent 
examination was within normal limits as was the neurological 
examination with respect to the cervical spine.  Although 
muscle spasm and painful motion were noted and the examiner 
did indicate that the veteran's range of motion was 
additionally limited by pain, it appears that the 10 percent 
evaluation contemplates such symptomatology especially in 
light of the lack of other abnormal orthopedic and 
neurological findings.  Thus, it also appears that any 
functional loss of the veteran's cervical spine due to pain 
has already been fully contemplated by the currently assigned 
10 percent evaluation.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for his service-connected status post 
C5-6 anterior fusion with degenerative disc disease and 
muscular strain of the cervical spine.  Hence, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Accordingly, the appeal is denied.


ORDER

An evaluation in excess of 10 percent for status post C5-6 
anterior fusion with degenerative disc disease and muscular 
strain of the cervical spine is denied.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

